Citation Nr: 1611212	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for residuals of fractured right great toe.

2.  Entitlement to an initial, compensable  disability rating for residuals of partially amputated left index finger.

3.  Entitlement to an initial disability rating in excess of 10 percent for residual scars of status-post lacerations above right eyebrow and top of head.

4.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.

5.  Entitlement to service connection for residuals of a right knee injury, to include as secondary to service-connected residuals of fractured right great toe.

6.  Entitlement to service connection for joint and muscle pain as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of fractured right great toe.

9.  Entitlement to service connection for residuals of traumatic brain injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Army Reserves and Army National Guard; and served on active duty from June 1990 to November 1997, including service in the Southwest Asia Theater of operations during the Persian Gulf War from December 1990 to April 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in May 2009 and in November 2009 that granted service connection for residuals of fractured right great toe, for residuals of partially amputated left index finger, and for residual scars of status-post lacerations above right eyebrow and top of head-each evaluated as 0 percent (noncompensable) disabling; and denied service connection for residuals of a right knee injury, for joint and muscle pain, for a left shoulder disability, for a low back disability, and for residuals of traumatic brain injury.  The RO also denied entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities.  The Veteran timely appealed the denials of service connection, and appealed for higher initial ratings.

In August 2010, a Decision Review Officer increased the disability evaluation to 10 percent for residual scars of status-post lacerations above right eyebrow and top of head, effective from the date of claim on August 13, 2009.  Because higher evaluations are available for residual scars, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2015, the Veteran testified during a video conference hearing before the undersigned.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of service connection for residuals of post-operative arachnoid cyst, to include headaches, has been raised by the record in the December 2015 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of a higher initial rating for residuals of fractured right great toe; and the issues of service connection for residuals of a right knee injury, for joint and muscle pain, for a left shoulder disability, and for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's left index finger has been amputated above the distal joint; metacarpal resection, or amputation situated closest to the proximal interphalangeal joint are not demonstrated.

2.  Throughout the rating period, the Veteran's residual scars of status-post lacerations above right eyebrow and top of head have been depressed or elevated; three or four scars that are unstable or painful, or disabling effects or limited function of the body parts affected, or a hypopigmented scar covering an area exceeding six square inches or 39 square centimeters have not been demonstrated.

3.  The Veteran has been assigned a schedular disability rating of at least 10 percent for his service-connected disabilities throughout the rating period.

4.  The Veteran does not have current residuals of a traumatic brain injury that were present during active service, or related to a disease or injury during active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability evaluation for residuals of partially amputated left index finger are met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.44, 4.45, 4.71a, Diagnostic Code 5153 (2015).

2.  The criteria for an initial disability evaluation in excess of 10 percent for residual scars of status-post lacerations above right eyebrow and top of head are not met or nearly approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7804, 7805 (2015).

3.  The issue of entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities has been rendered moot by reason of assignment of a rating of at least 10 percent throughout the rating period.  38 C.F.R. § 3.324 (2015).

4.  Residuals of traumatic brain injury were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following the grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Through March 2009 and September 2009 letters, the RO notified the Veteran of elements of a service connection claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of finger pain, deformity, and scar residuals.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Residuals of Partially Amputated Left Index Finger

The RO has evaluated the Veteran's residuals of partially amputated left index finger under Diagnostic Code 5153-5229 as initially 0 percent (noncompensable) disabling, based primarily on limitation of motion of the index finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, or on amputation through the middle phalanx or at distal joint.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  

There are rules that apply in evaluating the severity of limitation of motion of single or multiple digits of the hand.  For instance, for the index, long, ring, and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered in a favorable position. For these fingers, the MCP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note (1) preceding Diagnostic Code 5216 (2015).

Pursuant to Diagnostic Code 5229, a noncompensable evaluation is provided for the index finger or long finger where there is limitation of motion with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  A 10 percent evaluation is provided for the index finger or long finger where there is limitation of motion with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).

Ankylosis of the index finger, unfavorable or favorable, warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2015).  

VA also can consider whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Note following Diagnostic Codes 5225, 5226, and 5227 (2015).  In this case, the Veteran is right-hand dominant; and the residuals of partially amputated left index finger pertain to the non-dominant or minor hand.

Pursuant to Diagnostic Code 5153, a 10 percent evaluation is warranted for amputation through the middle phalanx or at the distal joint.  Amputation of the index finger, without metacarpal resection, at proximal interphalangeal joint or proximal thereto, warrants a 20 percent evaluation.  Amputation of the minor index finger with metacarpal resection (more than one-half of the bone lost) also warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5153.

Historically, the Veteran sustained a traumatic amputation of the distal tip of his left index finger in May 1995.  Records show that the radial aspect of the distal tip was avulsed, and smashed nail bed also was amputated.  There was a small exposed portion of the distal phalanx.  Subsequently, the wound healed without infection. 

During a November 2009 VA examination, the Veteran reported that the tip of his left index finger was chopped off when he opened a driver's hatch, which dropped on the finger.  He reported that the bone was crushed at the time, and the part was trimmed and sutured.  Current symptoms included tingling in the tip of the finger, and no feeling when the Veteran touched something.  He was able to bend the finger completely.  There was no stiffness, locking, or pain in the joint.

Examination in November 2009 revealed a slightly deformed distal phalanx.  The left distal phalanx measured 2.5 centimeters in length by 1.5 centimeters in width, while the right distal phalanx measured 3 centimeters in length by 2 centimeters in width at the tip.  Slight tissue loss was visible on the radial side of the tissue extending from the tip of the distal phalanx to the mid-radial aspect of the finger.  There was a slightly irregular nail on the distal phalanx, and about 2-to-3 millimeters loss of the nail length compared to the right side; there also were multiple vertical ridges on the nail of the left index finger.  Range of motion of the left index finger was normal.  The Veteran was able to make a tight fist; however, when he tried to touch the palmar crease, there was a 0.5 centimeter gap between the index finger and the palmar crease.  Examination for pinprick revealed decreased pinprick extending from the mid-dorsal phalanx on the volar aspect up to the tip, and on the dorsal aspect as well and up to the tip.

X-rays revealed foreshortened appearance of the soft tissues of the tip of the index finger with loss of a small portion of the tuft of the distal phalanx (approximately 1-to-3 millimeters), consistent with the provided history of prior amputation.  The diagnosis was partial amputation of the distal aspect of the left index finger with mild sensory loss.

In December 2015, the Veteran testified that there was tingling and pain in his left index finger; and that, at times, he had no feeling in the index tip and had to massage the finger.  He also testified that sometimes there was a little blue color underneath the fingernail.

Here, the Board finds significant motion of the Veteran's index finger of the left hand, so that the service-connected disability may not be evaluated as either favorable or unfavorable ankylosis.  Nor is there a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the index finger flexed to the extent possible.  Likewise, no examiner has noted that flare-ups of pain and numbness impact the function of the Veteran's left hand.  While the Veteran testified that the tip of his left index finger tingled and hurt all the time, pain alone is not functional loss.  See, e.g., Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this regard, the evidence is against a separate disability rating for loss of use of the left hand based on interference with overall functioning.  38 C.F.R. § 4.63 (2015).

That notwithstanding, the November 2009 examiner noted slight deformity and tissue loss of the left index finger.  The medical evidence establishes that the amputation of the left index finger was above the distal joint, rather than at the distal joint.  Given the diagnosis of a partial amputation, the Board finds that this evidence more nearly approximates the criteria for an initial 10 percent, but no higher, disability rating under Diagnostic Code 5153 for residuals of partially amputated left index finger.  In this regard, single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  See 38 C.F.R. § 4.71a, Note following Diagnostic Codes 5152, 5153, 5154, 5155, and 5156 (2015).  These ratings are based entirely on the specific location of the amputation, and not on the basis of any other symptoms.  Hence, there is simply no evidence reflecting metacarpal resection, or amputation situated closest to the proximal interphalangeal joint for assignment of any higher rating.    

For the foregoing reasons, the Board finds that the evidence is in favor of an initial 10 percent disability rating for residuals of partially amputated left index finger.  In reaching this decision, the Board has resolved any doubt in favor of the Veteran.

B.  Residual Scars of Status-Post Lacerations Above
Right Eyebrow and Top of Head

Service connection has been established for residual scars of status-post lacerations above right eyebrow and top of head, effective August 2009.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.118, Diagnostic Code 7804, pertaining to scars.

For scars (including burn scars) that are located on the head, face, or neck, a 10 percent rating is warranted with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under Section 4.118, are:  a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle).

Pursuant to Note 3, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria. 

Pursuant to Note 4, the adjudicator is to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck (such as pain, instability, and residuals of associated muscle or nerve injury) under the appropriate diagnostic code(s) and apply section 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.

Pursuant to Note 5, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-5 (2015).

A deep scar is one that is associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A scar at a location other than the head, face, or neck that is deep or that causes limitation of motion would have to have an area exceeding 6 square inches (39 square centimeters) to warrant a 10 percent rating, 12 square inches (77 square centimeters) to warrant a 20 percent rating, 72 square inches (465 square centimeters) to warrant a 30 percent rating, or 144 square inches (929 square centimeters) to warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  A scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Pursuant to Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).

Scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Pursuant to Diagnostic Code 7805, disabling effects of scars not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, and 7804 are to be rated as impairment of function under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Historically, the Veteran received five stitches above his right eye in April 1990.  Records show that the Veteran had been wrestling and that his glasses cut his skin.  In June 1991, the Veteran sustained a wound to the top of his head.  Records show that six staples were applied to the wound, and that sutures were subsequently removed without infection.

In July 2009, the Veteran reported that the scars on top of his head and above his right eye were tender, painful, and unsightly.

During a VA examination in November 2009, the Veteran reported having two lacerations of his in active service-one above the right eyebrow, and one on the top of his head.  He reported having multiple sutures, and that one scar was imbedded in the eyebrow.  The Veteran reported no problems with that scar, which was more of a cosmetic concern.  Regarding the scar on top of his head, the Veteran reported that one can feel the indentation; and whenever he shaved his head, one can see the scar.  He reported that the scar was asymptomatic.

Regarding the scar on the top of the Veteran's head, examination in November 2009 revealed an indentation right in the middle around the fontanelle area; and there was depression which was palpable and about four centimeters in diameter.  The examiner could not see the well-healed scar; the area was barely visible and the Veteran had hair on his scalp.  There were no areas of alopecia in the area of scar described by the Veteran.  The indentation was nontender.

Regarding the scar above the right eyebrow, examination in November 2009 revealed a 2.5-centimeter by 0.3-centimeter scar which was slightly irregular and slightly raised on the medial aspect about .4 centimeters and looked like a small keloid.  The scar was superficial and hypopigmented.  There was no deep tissue loss and no pain on palpation; skin contour was normal and smooth.  There was no adherence; and no inflammation, edema, ulceration, or keloid noted.
  
Diagnoses in November 2009 included well-healed residual scars from laceration above the right eyebrow, and barely visible laceration on the top of the head with palpable indentation in the bone.

In December 2015, the Veteran testified that the scar above his right eyebrow did not hurt to touch, but that occasionally it was a little irritating when the Veteran blinked.  He described it as a pulling sensation, which occurred "once in a blue moon."  He testified that there was no hair or anything on the scar.  He also testified that he was treated in the emergency room for the injury on the top of his head, which had bled; and that there was an indentation on the top of his head.

Here, the objective evidence reflects that the residual scars of status-post lacerations above right eyebrow and top of head warrant no more than the currently assigned initial 10 percent disability rating under Diagnostic Code 7800, based primarily on one characteristic of disfigurement for both scars.  The evidence reflects that the surface contour of the scars is either elevated or depressed on palpation.  No other characteristics of disfigurement are demonstrated.  While the November 2009 examiner described the scar above the Veteran's right eyebrow as hypopigmented, the evidence does not reflect that the scar covers an area exceeding six square inches or 39 square centimeters.  Hence, no more than one characteristic of disfigurement is demonstrated.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2015).  Although color photographs were not associated with the November 2009 examination report, the Board finds that this does not prejudice the Veteran as the examiner fully described the findings with respect to both scars such that the Board can rate the scars according to the criteria.  

Nor is there a showing of three or four scars that are unstable or painful to warrant a disability rating in excess of 10 percent at any time under Diagnostic Code 7804.  The scars are described as nontender and as asymptomatic.  The evidence neither reflects disabling effects from the scars, nor loss of function of the body parts affected to warrant evaluation under Diagnostic Code 7805.  Here, the objective clinical findings outweigh the Veteran's lay assertions regarding severity.
  
Thus, the weight of the evidence is against the grant of an initial disability rating in excess of 10 percent based on one sign of disfigurement under Diagnostic Code 7800.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015). 
 
C. Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the rating criteria.  Specifically, he has a partially amputated index finger, and scars located on the head and face.  Any functional impairment is contemplated in the rating criteria for single finger amputations and for scars.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for residuals of fractured right great toe, for residuals of partially amputated left index finger, and for residual scars of status-post lacerations above right eyebrow and top of head.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's residuals of partially amputated left index finger or residual scars of status-post lacerations above right eyebrow and top of head, combine or interact with other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

D.  Multiple, Noncompensable, Service-Connected Disabilities

According to 38 C.F.R. § 3.324, whenever a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  

The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

Here, the Veteran has been assigned a compensable evaluation for his service-connected residuals of partially amputated left index finger, and for his service-connected residual scars of status-post lacerations above right eyebrow and top of head.  The only disability for which a noncompensable evaluation is assigned is residuals of fractured right great toe, which has been remanded below.  He has been assigned compensable evaluations for all but one of his service-connected disabilities throughout the appeal period.  Consequently, the issue of entitlement to a compensable rating based on multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 has been rendered moot.

III.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, brain hemorrhage, brain thrombosis, and tumors of the brain are considered chronic under section 3.309.

The Veteran contends that he sustained a traumatic brain injury when he "split [his] head open" during active service.   He stated that he went to the emergency room in Germany because he was "bleeding pretty good."  He reported that he now had an indentation on the top of his head, and that he also receives treatment for headaches.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Board notes that service connection already has been awarded for residual scars of status-post lacerations above right eyebrow and top of head.

As noted above, service treatment records reflect that the Veteran sustained a wound to the top of his head in June 1991.  Records show that six staples were applied to the wound; and that the Veteran complained of headaches, tenderness, and possible fractures.  Examination at the time revealed no loss of consciousness, and cranial nerves were intact.

X-rays taken of the Veteran's skull in November 2009 do not demonstrate obvious abnormality at the vertex.

During an August 2015 VA examination, the Veteran reported that he had lacerated the top of his head while playing basketball in Germany.  Specifically, he reported that he hit his head on the bottom of the backboard, which was made of metal.  The Veteran reported that he lacerated his head, fractured his skull, and had a mild concussion.  He reported that the wound was sutured with staples, and that one can feel the indentation.

Examination in August 2015 revealed no cognitive impairment or subjective symptoms of traumatic brain injury.  Base on examination and review of the Veteran's medical history, the August 2015 examiner opined that residuals of a traumatic brain injury were less likely than not (less than 50 percent probability) incurred in or caused by the in-service injury, event, or illness.  In support of the opinion, the examiner explained that the Veteran had sustained a head injury in active service with scalp laceration and without documented evidence of brain injury or residuals.  The examiner noted that there was no loss of consciousness or documented concussion in service treatment records.  The examiner also noted that the Veteran had been diagnosed post-service in 2003 with a four-centimeter posterior fossa arachnoid cyst; and that extensive clinical notes from both neurologists and neurosurgeons make no mention of prior history of concussion or traumatic brain injury in active service.  The examiner also opined that all current neurologic residuals coincide temporally with diagnosis and post-service treatment of posterior fossa arachnoid cyst.

In this case, the record reflects that the Veteran has not been diagnosed with any traumatic brain injury.  He is not entitled to direct service connection for a traumatic brain injury because there is no competent evidence linking a current disability to any disease or injury in active service.  The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr, 21 Vet. App. at 307.

The first requirement for any service connection claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, post-service records fail to reveal any diagnosis for the Veteran's allegations of a loss of consciousness or concussion due to head injury while playing basketball in June 1991.  Notably, service connection is already in effect for residual scars of status-post lacerations above right eyebrow and top of head.  Therefore, absent evidence of currently diagnosed traumatic brain injury, service connection cannot be granted.  Id. 

The Board has considered the Veteran's statements regarding a loss of consciousness and persisting headaches as being among his current residuals of the claimed in-service head trauma or concussion.  In this regard, the August 2015 examiner attributed all current neurologic residuals to the post-service treatment for arachnoid cyst.  The Board finds the conclusions of the August 2015 VA examiner, which are based on clinical evaluation and supported by rationale, to be more probative than references made by the Veteran.  No medical examiner has made a formal diagnosis of any traumatic brain injury, concussion, or amnesia.  Hence, a basis for compensation is not established. 

Because there is no evidence of current residuals of traumatic brain injury, the weight of the evidence is against the claim; and the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 10 percent disability rating for residuals of partially amputated left index finger is allowed, subject to the regulations governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for residual scars of status-post lacerations above right eyebrow and top of head is denied.

Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.

Service connection for residuals of traumatic brain injury is denied.


REMAND

Records

The Veteran testified in December 2015 that he had a permanent profile in active service for no running or jumping due to his right knee condition, and that he received a medical discharge from active service in November 2015.  The claims file does not contain any separation examination or report of the service Medical Board or Physical Evaluation Board.

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).
	
Residuals of Fractured Right Great Toe 

In evaluating the Veteran's request for a higher initial disability rating, the Board has reviewed the medical evidence of record.

The Veteran contends that his service-connected residuals of fractured right great toe are more severe than currently rated, and warrant a higher disability rating.  Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected residuals of fractured right great toe in May 2009.  At that time the Veteran was able to do toe, heel, and tandem walking; and his shoes showed even wear.  Since then, the Veteran has described a worsening of the disability.  In December 2015, he testified that he cannot move his right great toe; that he walked on the side of his foot due to pain; and that he had no feeling in the right great toe.  He is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected residuals of fractured right great toe without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Residuals of a Right Knee Injury 

The Veteran contends that service connection for residuals of a right knee injury is warranted on the basis that he injured his right knee while running in active service in 1996, when his knee gave out on him.  He testified that he underwent surgery in active service in 1996, and that later he underwent surgery again post-service in or about 2001.  Over the years, his right knee pain had gotten worse.  He is competent to describe his symptoms.

His service treatment records, dated in April 1996, show assessments of possible muscle strain and possible iliotibial band pain syndrome.  At that time the Veteran reported that his right knee gave out on him while running; he did not fall directly on his knee, and there were no signs of laceration.  In August 1996, the Veteran complained of lateral joint line pain, as well as a popping sensation in the right knee, of five months' duration.  He underwent a right knee arthroscopy and synovial debridement in September 1996.  Follow-up treatment records in October 1996 reveal slight tenderness to palpation over the lateral joint, and moderate effusion.  The Veteran still lacked 2 degrees to 3 degrees in turning and extension, and he was continuing with physical therapy.  In February 1997, he reported that his right knee hurt twice as much as before.  His service personnel records reflect an involuntary separation from active service due to a medical condition.

The post-service records include findings of chronic right knee pain and probably post-operative arthritis in February 2001.  MRI scans of the right knee showed small fluid collection, otherwise negative, in April 2002.  The Veteran underwent additional right knee surgery in May 2002.

The report of an August 2009 VA examination includes a diagnosis of status-post chondroplasty and medial femoral condyle excision, anterior plica excision, with limited motion and normal X-ray.  Etiology was undetermined.  Based on a review of the Veteran's medical history and examination, the August 2009 examiner indicated that there was no evidence that the Veteran had a chronic knee problem; and that although the Veteran report ongoing problems with right knee pain post-service, these were not documented.  The August 2009 examiner then opined that, without documented reports of complaints and treatment records, the current right knee condition is less likely than not caused by or a result of injury in active service.  Here, the Board finds that the opinion and rationale are inadequate.  The Veteran is competent to describe his symptoms.  Under these circumstances, further examination and opinion are necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015). 

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether the right knee disability is caused or aggravated by the service-connected residuals of fractured right great toe.  Hence, the Board cannot resolve this matter without further medical clarification.

Joint and Muscle Pain

The Veteran contends that service connection for muscle and joint pain is warranted. 

Private hospital records, dated in March 2004, show that the Veteran reported a musculoskeletal history of no claudication, leg cramps, muscle stiffness, or history of arthritis.  Examination at that time revealed difficulty with truncal stability and tandem walking in reverse, requiring side-stepping, either right or left.

In July 2010, the Veteran reported treatment for joint and muscle pain, and fatigue.

One VA examiner in August 2015 noted that the Veteran had reported no medical history, symptoms, abnormal findings, or complaints involving musculoskeletal conditions.  The Veteran did report exposure to smoke from burning oil wells, sand, and dust; and reported assisting in the detonation of Iraqi chemical artillery shells.

Another VA examiner in August 2015 opined that the Veteran did not have a current diagnosis associated with muscle and joint pains.  The examiner indicated that a history of muscle aches was not consistent with fibromyalgia, and indicated a history solely of muscle soreness after workouts or intensive training in active service or after his surgeries post-service.  The examiner also indicated that the Veteran's history and examination were also not consistent with arthralgias, as his symptoms were focal after surgery to each specific joint in question and transient, with a negative examination for synovitis or diffuse joint disorder.

In December 2015, the Veteran testified that his joint and muscle pain has steadily worsened since his active service and exposures in Iraq. 

The Veteran is competent to describe his symptoms, and has done so, indicating that he has had joint and muscle pain ever since active service.  Here, the Board finds that the August 2015 opinion and rationale are inadequate.  Under these circumstances, further examination and opinion are necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015). 

Left Shoulder Disability 

In December 2015, the Veteran testified that he underwent several tests at the time of his brain surgery; and that it was determined that he did have West Nile virus.  The Veteran contended that the West Nile virus caused or aggravated the arachnoid cyst, which led to brain surgery and the need for steroids, and led to development of avascular necrosis, and eventually to a left total shoulder replacement.

A hospital discharge summary reflects that the Veteran presented in April 2004 with atypical headaches following an infection with West Nile virus, and underwent successful frameless stereotactic image-guide suboccipital craniectomy for the resection of his arachnoid cyst.
 
Private records show that the Veteran had suffered a mild collapse of a significant portion of the humeral head, causing intolerable pain; and that he underwent a shoulder replacement on his left side in November 2008 due to avascular necrosis.  The surgery was completed, without complications.  

In December 2008, one treating physician noted the Veteran's history of developing headaches in 2003, and eventually undergoing posterior craniectomy for arachnoid cyst.  Because of his brain surgery, the Veteran was placed on steroids which caused avascular necrosis of his left shoulder.  The diagnosis in December 2008 was subacute left shoulder pain secondary to left total shoulder replacement.

As noted above, the Board has referred a claim for service connection for residuals of post-operative arachnoid cyst, to include headaches, back to the AOJ for adjudication.  The determination of this referred claim could markedly affect the determination of the Veteran's claim for service connection for a left shoulder disability, particularly in light of the aforementioned private treatment records and application of provisions of 38 C.F.R. § 3.317(d); hence, any action on the claim for service connection for a left shoulder disability must be deferred on remand until the claim for service connection for residuals of post-operative arachnoid cyst, to include headaches, is addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Low Back Disability 

The Veteran contends that service connection for a low back disability is warranted on the basis that he injured his low back on various occasions in active service.  He attributed a lot of his back pain to heavy lifting of artillery rounds.  He testified that he received treatment at times from an acupuncturist, and that he underwent alignment adjustments by a chiropractor.  The Veteran testified that his spine was always out of position because of the way he walked.  He is competent to describe his symptoms.

His service treatment records, dated in February 1993, show complaints of low back pain of ten days' duration following a motor vehicle accident.  X-rays at that time revealed a normal lumbosacral spine.  In April 1995, the Veteran complained of pain in his back of five days' duration after he was playing with a friend and was body slammed into the ground.  Examination then revealed pain on palpation of spine, and on muscles to the left side of spine.  Assessments were possible trauma and muscle spasms.  The Veteran was given a limited profile and medications.  

The report of an August 2015 VA examination includes diagnoses of lumbosacral strain and facet syndrome without radiculopathy.  The examiner noted multiple entries regarding low back pain in service treatment records, including after reported motor vehicle accident.  The examiner also indicated that MRI findings of muscle atrophy and mild disc desiccation in 2007 could be a normal variant of age.  The Veteran reported having spikes of low back pain once every two months, for which he lay supine and flexed his knees to his chest; he did not lose time at work.  Range of motion of the lumbar spine was normal.
  
Based on a review of the Veteran's medical history and examination, the August 2015 examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the Veteran presented in service with decreased flexion, which was not found on current examination; and that facet syndrome was consistent with his current pattern of activity and common with age.  The examiner also found no evidence of continuity of symptoms since active service, until 2007. The Board finds this opinion to be adequate with respect to the question of direct causation posed.

That notwithstanding, with regard to secondary service connection, VA should seek a medical opinion regarding whether the low back disability is caused or aggravated by the service-connected residuals of fractured right great toe.  Hence, the Board cannot resolve this matter without further medical clarification.    

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, notify the Veteran of the information and evidence necessary to substantiate his claims for service connection for residuals of a right knee injury and for a low back disability on a secondary basis.  

2.  Take appropriate action to obtain the separation examination or service Medical Board report and/or Physical Evaluation Board report, pertaining to the Veteran's discharge from active service in November 1997.  Send a copy of the Veteran's separation document for November 1997 with the request.  All records and/or responses received should be associated with the claims file. 

3.  Obtain and associate with the Veteran's claims file, VA treatment records from September 2015 to present.

4.  Afford the Veteran a VA examination, for evaluation of the service-connected residuals of fractured right great toe.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should identify all current symptoms associated with the Veteran's fractured right great toe.  The examiner should specify whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability.  Specifically, the examiner should determine whether any arthritis of the right first metatarsophalangeal joint is part and parcel of, or otherwise is related to, the service-connected residuals of fractured right great toe. 

The examiner should specifically report the ranges of motion of the right first metatarsophalangeal joint, or whether any segment is ankylosed.  

The examiner should express an opinion as to whether there is severe painful motion or weakness associated with the Veteran's service-connected residuals of fractured right great toe (versus other causes).  The examiner should opine as to whether the right great toe exhibits weakened movement, excess fatigability, or incoordination; and whether the service-connected disability significantly limits functional ability during flare-ups or when the right great toe is used repeatedly over a period of time.
 
In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the service-connected residuals of fractured right great toe, from those associated with other foot disability. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

5.   Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of a right knee injury, and the likely etiology of the disease or injury. 

(a)  For any current residuals identified, the examiner is requested to determine whether they at least as likely as not (50 percent probability or more) either had their onset in active service, or are the result of disease or injury incurred or aggravated during active service-specifically, to include a right knee injury while running in April 1996, as reported by the Veteran and noted in service treatment records.  

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of fractured right great toe caused any current disability of the right knee. 

(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of fractured right great toe aggravated (i.e., permanently worsened in severity beyond the natural progress) any current disability of the right knee. 

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should reconcile any opinion with the service treatment records; any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

6.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's complaints of joint and muscle pain; and to determine the nature and etiology of any disability, including undiagnosed illness. The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. All testing deemed necessary must be conducted and results reported in detail. 

The examiner should indicate whether there are objective indications of a qualifying chronic disability manifested by joint and muscle pain; or whether such objective indications may be attributed to any other known diagnosis (including arthritis).

For any such manifestations attributed to a known diagnosis, the examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed illness had its onset in active service, or is otherwise related to a disease or injury in active service-specifically, to include exposure to smoke from burning oil wells, sand, and dust; and exposure to detonated chemical artillery shells during active service in Saudi Arabia, Kuwait, and Iraq from December 1990 to April 1991.  

An explanation of the underlying reasons for any opinions offered must be included. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records, insofar as they are consistent with the circumstances of his active service in Saudi Arabia, Kuwait, and Iraq from December 1990 to April 1991.

7.  After adjudicating the Veteran's claim for service connection for residuals of post-operative arachnoid cyst, to include headaches, re-adjudicate the claim for service connection for a left shoulder disability.  If the determination of the claim for service connection for a left shoulder disability remains unfavorable, furnish the Veteran and his representative with a supplemental statement of the case and provide a reasonable period of time to respond.

8.  Return the August 2015 opinion to the VA examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum opinion as to:

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of fractured right great toe caused any current disability of the low back. 

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of fractured right great toe aggravated (i.e., permanently worsened in severity beyond the natural progress) any current disability of the low back. 

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should reconcile any opinion with the service treatment records; any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner should provide a rationale for the opinions.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

9.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


